Citation Nr: 0003401	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  94-32 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to February 
1967.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 1994 RO decision that, in part, denied service 
connection for PTSD.  The issue was remanded by the Board in 
March 1997, and the case was returned to the Board in January 
2000.

The veteran has a pending claim for service connection for 
myofascial pain syndrome.  The RO has not decided this claim, 
and this matter is referred to the RO for appropriate action.


FINDING OF FACT

During service, the veteran did not engage in combat, and 
there is no credible supporting evidence that a stressor, 
which might lead to PTSD, occurred during service.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998 and 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the Marine Corps between 
March 1964 and February 1967 (credited service was 2 years 
and about 3 months, and the rest of this period was not 
credited because the veteran was AWOL or confined).  His 
occupational specialty was a warehouse worker (supply).  He 
served in Vietnam from September 1965 to June 1966 and had no 
combat service.  His service personnel records show several 
periods of confinement after convictions for being AWOL 
(including before he was sent to Vietnam).

While serving in Vietnam in June 1966, the veteran sustained 
a brief period of unconsciousness and a separation of the 
left shoulder in a motor vehicle accident and was air-
evacuated to a Naval Hospital in Massachusetts.  He was 
discharged to duty in August 1966 with a recommendation to 
avoid strenuous physical activities.  In November 1966, he 
was evaluated after several unauthorized absences.  The 
examiner indicated that there was no evidence of neurosis, 
psychosis, or thought process disturbance, and diagnosed 
inadequate personality with marked antisocial trends.  It was 
recommended that the veteran be discharged.  In December 
1966, he underwent neuropsychiatric screening.  Psychological 
tests revealed antisocial orientation, problems with 
authority, and difficulty with interpersonal relationships; 
the impression was severe, chronic sociopathic personality 
with inadequacy.  

The veteran was admitted to a VA hospital summary from 
October 1970 to January 1971, primarily for depressive 
neurosis with a history of alcoholism.  In December 1970, the 
RO received correspondence from the veteran wherein he said 
he was currently being treated at a VA facility because of 
his nerves and his desire to kill himself.  He described his 
military service and his abuse of drugs.  During the 
admission, he left the treatment facility without permission 
on two occasions, the last one resulting in his being 
discharged in January 1971.  

In a February 1971 rating decision, the RO denied service 
connection for a depressive neurosis.

Later medical records from the 1970s to the 1990s show 
occasional complaints of nervous symptoms.  

In October 1993 the veteran filed a clim for service 
connection for PTSD based on exposure to stressors while 
serving in the Marines.

In October 1993, the veteran was admitted for VA treatment 
and evaluation of possible PTSD.  On an October 1993 social 
worker's survey, he described behavioral and adjustment 
problems in school and legal problems including being sent to 
a reform school for a year and a half prior to service.  He 
described a number of poor adjustment problems during 
service, including fighting, going AWOL, and being sent to 
the brig.  He described alcohol and drug use and drug 
treatment in a prison setting after service.  On a December 
1993 psychological evaluation, it was noted that he had spent 
time in reform school for stealing prior to enlistment in the 
Marines.  He said that while he was in Vietnam he never went 
more than a few hundred yards from where he had arrived in 
country.  He said he had injured his shoulder in a go-cart 
injury in Vietnam, and recalled being humiliated by a senior 
officer (alternately a general or a colonel) because of the 
nature of his injury in Vietnam.  He recited a history of 
alcohol and illicit drug use after service, with his last use 
of marijuana in 1993.  He reported that he had been in jails 
approximately 30 times between 1967 and 1975 for "fighting 
with cops and fighting in general."  The diagnostic 
impressions on psychological evaluation were antisocial 
personality disorder, paranoid personality disorder, and 
polysubstance abuse in full remission.  The psychologist 
noted PTSD-like symptoms, although that condition was not 
diagnosed.  He was discharged in March 1994 with diagnoses 
including PTSD, adjustment disorder of adult life, and 
alcohol dependence in remission.  

In February 1994, the veteran submitted a PTSD questionnaire, 
in which he reported his experiences in Vietnam.  He related 
that when he arrived in Da Nang, Vietnam in August 1965, he 
was initially given no duty assignment and was sent to live 
by himself in a small shack with no doors or lights for about 
3 weeks.  He asserted he was not given a weapon and was 
lonely and fearful of being killed.  He was eventually 
assigned to a supply unit.  He said he was later knocked 
unconscious when struck by a go-cart and then medivaced 
because of an injured shoulder.  During this process he 
claimed he saw a 5 or 6 year-old Vietnamese girl who had no 
bottom jaw and had her mouth sewn shut and saw horribly 
wounded soldiers returning home.  He said he felt out of 
place when he returned to the states.

On VA psychiatric examination for PTSD in May 1994, the 
veteran described his left shoulder accident in Vietnam.  He 
said he was med-evaced home by the way of the Philippines 
where he saw a wounded Vietnamese girl and wounded American 
soldiers, and where an American general seemed disgusted with 
him when the nature of his shoulder injury in Vietnam was 
disclosed.  The diagnosis was apparent depression.  (In 1996, 
the doctor changed the diagnoses on this examination to 
cannabis dependence and an antisocial personality.)

The veteran was admitted to a VA hospital from May to July 
1994.  It was reported that that he had recently completed a 
treatment program on a PTSD unit for chemical dependency.  It 
was reported that that he had painful memories of his time in 
Vietnam.  (No specific memories or experiences were noted, 
except being shamed by a high-ranking officer because of the 
nature of his injury in Vietnam.)  Diagnoses included PTSD, 
cannabis abuse in remission, and alcohol dependence in 
remission. In November 1994, he was again hospitalized.  The 
discharge diagnoses were depression, polysubstance abuse in 
remission, and borderline personality disorder. 

At a hearing at the RO in January 1995, the veteran described 
psychiatric symptoms including depression.  In his testimony 
and in a letter submitted at the hearing, he said he was 
beaten and picked on by non-commissioned officers during 
training at Camp Lejeune and related previously described 
Vietnam experiences.  He indicated that he was never treated 
for a psychiatric disorder during his active service.  He 
testified that he did not believe he was a sociopath.

At the January 1995 hearing, the veteran also submitted a 
January 1995 statement from a Vet Center counselor who 
reported that the veteran had PTSD symptoms.  

A January 1995 decision by a Social Security Administration 
(SSA) Administrative Law Judge shows an award of SSA 
disability benefit.  Conditions noted included PTSD, a 
personality disorder, alcohol dependence in remission, and a 
left shoulder disorder.  

The veteran was admitted to a VA medical center (VAMC) in 
February 1995 where it was noted he had a long history of 
substance abuse.  He had had a recent car accident and was 
accepted in a relapse program.  The diagnoses at his March 
1995 discharge were cannabis abuse and PTSD.  

In July and August 1995, the veteran was admitted for VA in-
patient treatment.  The discharge diagnoses were PTSD by 
history, polysubstance abuse in remission, and mixed 
personality disorder with sociopathic, borderline, and 
paranoid features.  

In July 1996, the RO received correspondence from the veteran 
wherein he expressed his discontent with certain VA 
examinations and his desire to have his medical records 
amended.  The veteran submitted a copy of the May 1994 VA 
psychiatric examination along with proposed amendments that 
primarily addressed statements that were attributed to the 
veteran by the examiner.  The examiner agreed to amend his 
examination report concerning the diagnosis and certain 
statements that had been attributed to the veteran.  

A VA medical record dated in July 1996 notes the veteran had 
previously been given various diagnoses, including an 
antisocial personality disorder, depression, substance abuse, 
and PTSD.  

In April 1997 the veteran submitted a statement delineating 
his claimed stressors purported to support a diagnosis of 
PTSD.  He related that he arrived in Da Nang, Vietnam in 
August 1965, and that he was initially given no duty 
assignment and was living by himself in a small shack for 
about 3 weeks.  He asserted that he was under stress not 
knowing his duty station and was fearful of being killed.  He 
was eventually assigned to a supply unit where he saw dead 
soldiers being sent home.  He said he was struck by a go-cart 
in June 1966 and knocked unconscious and was medivaced 
because of a broken shoulder.  During this process he claimed 
he saw a 5 or 6 year-old Vietnamese girl who had no bottom 
jaw and had her mouth sewn shut and saw wounded soldiers 
returning home.  When he returned to the states, he said, a 
general asked how he was injured, and when he responded, the 
general looked confused and did not shake his hand.  He said 
he has been laughed at by other veteran's because of the 
nature of his injury in Vietnam.

The RO attempted to verify the veteran's claimed stressors 
through the Marine Corps.  In a May 1997 letter, the service 
department reported that unit diaries from the veteran's 
company did not show any accidental injury and that anecdotal 
incidents described by the veteran were not researchable.  It 
was requested that any stress incident be described in detail 
and that the date span be less than 7 days.

A May 1997 VA outpatient record notes assessments of PTSD by 
history, alcohol abuse in remission, and a pain disorder.  
Other treatment records, dated later in 1997, refer to pain 
syndrome.

On a September 1997 VA psychiatric examination to determine 
the presence of PTSD, the veteran said he had bad dreams 
about Vietnam.  He described the accident in which he injured 
his left shoulder and an incident when a general seemed 
disgusted with him when the nature of his shoulder injury in 
Vietnam was disclosed.  The psychiatric diagnosis was 
"depressive, not otherwise specified."  The psychiatric 
examiner commented that the veteran did not meet the criteria 
for a diagnosis of PTSD, and that the diagnosis meant that 
the veteran had serious symptoms that included anxiety, 
depressed mood, angry outbursts, and difficulty 
concentrating.  It was noted that the veteran responded 
poorly to stress.  

Clinical records from a VA mental health clinic in 1998 show 
the veteran was attending a group therapy clinic.  In June 
1998 a VA doctor reported that the veteran said he had been 
isolated when he first went to Vietnam and was not assigned a 
weapon for 3 months before being assigned to a supply unit.  
He said he severely injured his shoulder in an accident.  He 
was then medivaced home, and in this process was exposed to 
wounded and dying soldiers and was humiliated by an officer 
on landing in the Philippines.  Upon his return to the 
States, his feeling of shame and injured self-respect led to 
his going AWOL and resultant time in the brig.  The veteran 
reported that he and been unable to hold a job since service.  
The VA doctor said that since military service, the veteran 
had suffered from recurrent depression, intrusive thoughts of 
his personally devastating and humiliating experiences in 
Vietnam, impatience, irritability, general tension, distrust, 
avoidance of people, and a severe sleep disorder.  The 
impressions were severe chronic PTSD and borderline 
personality disorder.  The doctor said the personality 
disorder preceded and predisposed the veteran to a stress 
disorder in Vietnam.  In August 1998 the VA doctor said that 
the veteran was doing much better on his current combination 
of medications for PTSD.  He advised the veteran of the 
legitimacy of his appealing the denial of his claim for 
service connection for PTSD, and stated that the unassailable 
fact of the veteran's life was that his military service, and 
especially the Vietnamese part of that service, disabled him.  

II.  Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible; the evidence has been properly 
developed to the extent possible, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of a claimed service stressor.  38 C.F.R. 
§ 3.304(f) (1998).

The above regulation was revised on June 18, 1999, effective 
March 7, 1997, to reflect the Court's holding in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The current version of the 
regulation provides that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., under the criteria of DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999). 

While it is questionable whether there is a proper diagnosis 
of PTSD in the present case, the Board need only address the 
element of satisfactory proof of a service stressor.  During 
the veteran's active duty he had service in Vietnam, but the 
service records clearly show he did not engage in combat.  
Since he did not engage in combat, his assertions of service 
stressors are not sufficient to establish that they occurred; 
rather, his stressors must be established by service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f) 
(1998 and 1999); Fossie v. West, 12 Vet.App. 1 (1998); Cohen, 
supra; Doran v. Brown, 6 Vet.App. 283 (1994). 

The veteran's claimed stressors include being left in an 
isolated living arrangement when he first arrived at Danang 
AFB in Vietnam and being humiliated by a high ranking officer 
when he was medivaced through the Philippines.  He also 
mentions being exposed to dead and dying soldiers and seeing 
a young Vietnamese girl with her lower jaw missing and her 
lips sewn shut.  The veteran's own service records do not 
mention the stressors, and the service department recently 
could not verify the claimed stressors.  The veteran has 
submitted no independent evidence to show that his alleged 
stressors actually occurred. 

In sum, there is no credible supporting evidence that claimed 
service stressors, which might lead to PTSD, actually 
occurred.  Without such stressor evidence, service connection 
for PTSD may not be granted.

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

